Filed 9/2/16 P. v. West CA2/1
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                           B265989

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. KA004517)
         v.

DARRYL DEMETRIUS WEST,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County,
Salvatore Sirna, Judge. Affirmed.
         Darryl Demetrius West, in pro. per.; and Ken K. Behzadi, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.




                                ________________________________
      On September 10, 1990, defendant Darryl Demetrius West pled guilty to one
                                                     1
count of second degree robbery (Pen. Code, § 211) and admitted a prior serious
felony conviction under section 667, subdivision (a). He was sentenced to state
prison for a term of seven years.
      On June 11, 2015, defendant filed a petition under section 1170.18, a
provision of Proposition 47 enacted in November 2014, seeking to reduce his
robbery conviction to a misdemeanor. Under section 1170.18, subdivision (f), “A
person who has completed his or her sentence for a conviction, whether by trial or
plea, of a felony or felonies who would have been guilty of a misdemeanor under
this act had this act been in effect at the time of the offense, may file an application
before the trial court that entered the judgment of conviction in his or her case to
have the felony conviction or convictions designated as misdemeanors.” However,
Proposition 47 does not reduce robbery to a misdemeanor. Therefore, the trial
court denied the petition because defendant was not eligible for relief.
      Defendant filed a notice of appeal from the ruling. His appointed counsel on
appeal filed an opening brief pursuant to People v. Wende (1979) 25 Cal. 3d 436
asking that we independently review the record to determine whether any arguable
issues exist. Defendant filed a supplemental brief arguing that he is entitled to
have his robbery conviction designated as a misdemeanor. However, as we have
explained, he is not eligible for such relief. We have independently reviewed the
record and have determined that no arguable issue exists.




1
      Undesignated section references are to the Penal Code.
                                           2
                              DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       WILLHITE, J.




We concur:




EPSTEIN, P. J.




COLLINS, J.




                                   3